t c memo united_states tax_court larry whittington petitioner v commissioner of internal revenue respondent ray whittington and glynda whittington petitioners v commissioner of internal revenue respondent docket nos filed date richard d hall jr and william b trevorrow for petitioner in docket no ray whittington and glynda whittington pro sese in docket no ross a rowley and paul g topolka for respondent memorandum findings_of_fact and opinion foley judge by notices dated date and date respectively respondent determined the following deficiencies in and additions to petitioners' federal income taxes larry whittington docket no additions to tax_year deficiency sec_6653 sec_6653 a sec_6653 sec_6653 a b sec_6661 dollar_figure dollar_figure --- t -- dollar_figure big_number -- dollar_figure -- t big_number big_number -- big_number -- t big_number percent of the statutory interest on the deficiency ray and glynda whittington docket no additions to tax_year deficiency sec_6653 sec_6653 a sec_6653 sec_6653 a b sec_6661 dollar_figure dollar_figure --- t -- dollar_figure big_number -- dollar_figure -- t big_number big_number -- big_number -- t big_number percent of the statutory interest on the deficiency unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners are entitled to exclude parsonage allowances from income subject_to tax on certain income entitled to deduct certain charitable_contributions liable for additions to tax for negligence and liable for additions to tax for substantial understatements of tax findings_of_fact when their respective petitions were filed larry whittington resided in north charleston south carolina and ray and glynda whittington resided in greensboro north carolina during the years in issue larry and ray worked for fountain of life inc fol an evangelical organization established by their brother jim whittington on date and respectively ray and larry were ordained as ministers of the gospel by fol in addition to their ministerial duties ray was employed as fol's secretary-treasurer larry was employed as fol's vice president and both were members of fol's board_of directors during the years in issue fol presented the gospel through services crusades and publications daily services were conducted by jim larry and ray and included sermons songs and the distribution of religious materials eg pamphlets books albums and cassettes jim larry and ray routinely officiated at marriages and funerals and provided counseling to fol members fol had members who were not associated with any other religious_organization or denomination in addition fol conducted several crusades each month and developed a loyal group of followers some of the crusades were videotaped and later broadcast on the fountain of life presents jim whittington television program which at its peak was broadcast in television markets the whittingtons created a production plan for fol events to execute this plan larry founded lovejoy agency inc lovejoy a for-profit corporation and larry served as its president and a member of its board_of directors lovejoy purchased television radio and newspaper advertisements for fol events made travel arrangements and leased facilities for fol events and produced fol's television shows albums and cassettes to fund fol operations fol solicited contributions through mass mailings the mailings were also used to inform fol members of scheduled fol events such as crusades in their geographic area fol mailed approximately one-half million pieces of mail a month to produce these mailings ray founded whittington inc a for-profit corporation whittington inc bought equipment and prepared the mass mailings on behalf of fol in exchange for fees from fol during the years in issue fol paid larry and ray salaries housing allowances and other_benefits e travel reimbursements football tickets and scholarship pledges the salaries and housing allowances were authorized by fol's board_of directors before payment the following chart delineates the payments from fol to petitioners --- - larry whittington housing allowance travel ecu scholarship year salary authorized paid expended reimbursement tickets pledges dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number -- big_number ray whittington housing allowance travel ecu scholarship year salary authorized paid expended reimbursement tickets pledges dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- --- big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number -- big_number the portion of the allowance expended for housing-related expenses fol purchased east carolina university ecu football tickets for petitioners fol made scholarship pledges to ecu on behalf of petitioners in whittington inc issued three checks payable to ray for dollar_figure each and lovejoy issued six checks payable to larry for dollar_figure each in april of whittington inc issued four checks payable to ray or his creditors totaling dollar_figure on their respective federal_income_tax returns larry claimed charitable deductions of dollar_figure dollar_figure and dollar_figure and ray claimed charitable deductions of dollar_figure dollar_figure and dollar_figure relating to contributions to fol in and respectively opinion i parsonage allowances respondent determined that petitioners are not pursuant to sec_107 entitled to exclude from income parsonage allowances received from fol sec_107 provides that a minister_of_the_gospel may exclude from gross_income a rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home the accompanying regulations provide that the rental allowance must be provided as remuneration for ministerial services see sec_1_107-1 income_tax regs such services include the ministration of sacerdotal functions the conduct of religious worship and the control conduct and maintenance of religious organizations under the authority of a religious body constituting a church see sec_1 c - b income_tax regs respondent's only contention regarding sec_107 is that fol is not a church and therefore ray and larry were not ministers performing services under the authority of a church we disagree the term church is not defined in sec_107 or the regulations thereunder nevertheless we have previously stated to classify a religious_organization as a church under the internal_revenue_code we should look to its religious purposes and particularly the means by which its religious purposes are accomplished at a minimum a church includes a body of believers or communicants that assembles regularly in order to worship when bringing people together for worship is only an incidental part of the activities of a religious_organization those limited activities are insufficient to label the entire organization a church 88_tc_1341 court reviewed citations and internal quotation marks omitted fol had a far-ranging ministry that reached its members through television and radio broadcasts written publications and crusades fol had loyal followers some who attended worship services held regularly in greenville and others who attended crusades held regularly in various cities many of fol's members were not associated with any other religious_organization or denomination in essence fol had the requisite body of believers and therefore ray and larry performed services under the authority of a church in addition larry and ray were authorized to administer the sacraments preach and conduct services of worship and were ordained ministers of the gospel 46_tc_190 the housing allowances are excludable only to the extent such allowances were authorized paid and expended for housing see sec_107 accordingly larry is allowed to exclude dollar_figure dollar_figure and dollar_figure and ray is allowed to exclude dollar_figure dollar_figure and dollar_figure relating to and respectively il unreported income a payments from fol respondent determined that larry's and ray's travel reimbursements were taxable_income generally an employee is not required to report reimbursements received from an employer for travel_expenses incurred by the employee for the benefit of the employer if the employee makes an adequate_accounting to his employer sec_1_274-5 income_tax regs requiring --- - the taxpayer to provide the amount of the expense and the time place and business_purpose of such travel an employee who does not make an adequate_accounting must report as income any travel reimbursements and will be entitled to deductions only to the extent that the employee can substantiate the expenditure sec_1_274-5 income_tax regs if however the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer's control the taxpayer shall have the right to substantiate a deduction by reasonable reconstruction of the expenses see sec_1_274-5 income_tax regs we hold that to the extent petitioners did not make an adequate_accounting they substantiated the related deductions petitioners presented credible testimony relating to this issue and adequately substantiated and reconstructed their travel_expenses respondent took possession of and limited petitioners' access to their records consequently petitioners' failure to produce more adequate_records is due to circumstances beyond their control fol in purchased ecu football season tickets for jim ray and larry and in and made scholarship pledges to ecu on behalf of ray and larry a third party's payment of a taxpayer's personal expenses is income to the taxpayer see sec_61 60_tc_368 affd - f 2d 10th cir these payments were for petitioners’ personal benefit and accordingly are income b payments from whittington inc and lovejoy in ray received three dollar_figure checks from whittington inc and larry received six dollar_figure checks from lovejoy on the memo line of each of these checks notations were made indicating a dollar_figure salary payment and purported withholdings of dollar_figure in whittington inc issued four checks payable to ray or his creditors totaling dollar_figure respondent determined that in ray and larry received income of dollar_figure relating to each check with the aforementioned notation and that in ray was subject_to tax on the payments from whittington inc conversely petitioners contend that these checks related to repayment of loans ray made to whittington inc and larry made to lovejoy we reject respondent's and petitioners' positions relating to the dollar_figure payments and hold that petitioners are subject_to tax on dollar_figure relating to each check in addition we sustain respondent's determination relating to the payments til charitable_contribution deductions respondent determined that petitioners may not deduct charitable_contributions to fol sec_170 allows as a deduction any charitable_contribution as defined in subsection c sec_170 defines a charitable_contribution as a gift to a corporation no part of the net_earnings of which inures to - the benefit of any private_shareholder_or_individual sec_170 c c 76_tc_468 stating that the taxpayer must prove that the recipient qualified under sec_170 we have found that during the years in issue larry and ray received certain payments from fol unauthorized payments football tickets and scholarship pledges these payments inured to the benefit of petitioners in addition petitioners failed to establish that these payments were compensation or were from a source other than fol'ss net_earnings accordingly petitioners are not allowed the claimed charitable deductions iv additions to tax for negligence respondent determined that petitioners were liable for additions to tax for negligence under sec_6653 and relating to and sec_6653 a and b relating to and petitioners did not exercise due care in reporting their tax_liabilities accordingly they are liable for the additions to tax for negligence v additions to tax for substantial_understatement respondent determined that pursuant to sec_6661 petitioners were liable for additions to tax for substantial understatements during the years in issue an understatement is substantial if it exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return see sec_6661 petitioners' understatements were not based on substantial_authority or adequately disclosed accordingly if the recomputed deficiencies satisfy the statutory_percentage or amount petitioners will be liable for those additions to tax see eg 105_tc_324 all other contentions raised by the parties are either moot meritless or irrelevant to reflect the foregoing decisions will be entered under rule
